Affidavit of Dr. Thomas Fowlkes

My name is Thomas Fowlkes, M.D. I am over eighteen (18) years of
age and suffer no legal disabilities. I give this affidavit based on my
own personal knowledge.

I have been asked by counsel for Plaintiff in the matter of The Estate of
Cynthia Mixon vs. Wilkinson County et al. pending in Federal District
Court in the Middle District of Georgia to provide this affidavit to
supplement the information provided in my Expert Report and
deposition testimony.

As I stated in my Expert Report, it is my opinion to a reasonable degree
of medical certainty that Ms. Mixon died of drug withdrawal,
specifically benzodiazepine and/or opiate withdrawal. Ms. Mixon died
during a seizure and it is my opinion to a reasonable degree of medical
certainty that the seizure was brought on by benzodiazepine
withdrawal. However, given that Ms. Mixon was clearly also suffering
from significant opiate withdrawal, it is also possible that the seizure
which caused Ms. Mixon’s death was brought about by electrolyte

derangements secondary to dehydration from opiate withdrawal. Given
that the medical examiner did not test Ms. Mixon's vitreous fluid for
electrolyte levels, this possibility cannot be determined to be causative
or excluded.

To arrive at the cause of Ms. Mixon's death I used the differential
diagnosis methodology, as well as a review of Ms. Mixon's medical
records, the autopsy report and a review of the case file. A non-
exhaustive list of the documents I reviewed includes the following: the
autopsy report, Ms. Mixon's medical records from Navicent Health, Dr.
Garner, Dr. Sachy, Gordon Drugs and Oconee Medical Center, the 96-
page GBI file into the investigation of Ms. Mixon's death, which
included written statements of Ms. Mixon's fellow inmates, interviews
with jail staff and audio recordings of those interviews, depositions of
all seven individuals who had been deposed at the time of my

deposition and 212 pages of inmate medical records.

Differential diagnosis methodology is a systematic scientific
method used by physicians to diagnose a disease or condition and to
exclude other possible causes which may have a similar presentation.
Differential diagnosis methodology is medically accepted and is a

reliable means of coming to the diagnosis which is most likely and to

2
exclude other unlikely possibilities. In this way a physician considers
all the possible causes of a condition and then examines each one
considering the frequency with which it occurs in the population at
hand, the severity of the condition and how the expected symptoms fit
the case at hand. Each possible diagnosis is treated as a true-false
hypothesis. To the extent that several conditions cannot be completely
ruled out, the physician then creates a list in order of probabilities to
rank the diagnoses according to which is most likely (and recognizing
the possibility that two unrelated conditions could occur

simultaneously).

Here I used differential diagnosis methodology as follows:

‘a. I excluded hypertensive cardiovascular disease as cause of death
because Ms. Mixon had no blockages in her heart and she only had a
mildly enlarged heart, which would be asymptomatic. Ms. Mixon
technically carried a diagnosis of hypertensive cardiovascular disease,
but the autopsy provided no support for the conclusion that this
condition was the cause of Ms. Mixon’s death. Also important is that
Ms. Mixon’s death was precipitated by a seizure. Seizure is not a

symptom associated with hypertensive cardiovascular disease.
3

}
b. I excluded flu or infection because Ms. Mixon had recently stopped
taking two classes of controlled substance medications that had been
prescribed in high enough doses to reliably cause physical dependence
and which would predictably lead to withdrawal syndromes when
stopped. Those two classes of drugs are opiates and benzodiazepines.
The symptoms Ms. Mixon displayed while in jail were consistent with
classic opiate and benzodiazepine withdrawal symptoms. I also
excluded flu or infection because several symptoms are not consistent
with flu or infection — namely, feeling like her heart was going to
explode, which is generally not associated with flu or infection, but
indicates the rebound anxiety of benzodiazepine withdrawal. In

addition, seizure is not associated with flu or infection.

c. I developed the opinion that Ms. Mixon was suffering from
benzodiazepine and opiate withdrawal because those disorders follow a
predictable course:

i. Opiate withdrawal develops within approximately 24 hours
of stopping use of most opiates. It manifests as nausea, vomiting,
diarrhea, muscle and abdominal cramping and severe malaise. When

death occurs, it is due to dehydration secondary to vomiting and

4
diarrhea, which leads to electrolyte derangements and seizure or
arrhythmia.

ll. Benzodiazepine withdrawal develops within a few days of
stopping benzodiazepines. The most prominent symptom of
benzodiazepine withdrawal is rebound anxiety. When death occurs in
the setting of benzodiazepine withdrawal it is most often secondary to
seizures.

iii. The symptoms of opiate withdrawal are well recognized in
the medical literature. They are succinctly described in the Clinical
Opiate Withdrawal Scale (COWS). (Reference 1) The symptoms of
benzodiazepine withdrawal are summarized in the Clinical Institute
Withdrawal Assessment- Benzodiazepine (CIWA-B). (Reference 2) I am
well acquainted with these withdrawal syndromes not only from the
medical literature but also from my experience treating many, many
patients with them over the past 20 years. In addition, I regularly
present educational sessions for other physicians on these controlled
substances.

d. I also reviewed Ms. Mixon's medical history to rule out any other

potential causes of death. Since her death was precipitated by a
seizure, I considered any other disorders for which seizures (and
seizure death) are a common occurrence. While Ms. Mixon was
prescribed Tegretol (an anti-seizure medication), it appears that this
drug was prescribed "off-label" (N.B. meaning that it appears to have
been prescribed for another condition such as chronic pain rather than
a true seizure disorder). I am not aware of and a search did not reveal
any evidence in the medical literature of seizure resulting from
stopping taking Tegretol suddenly when one does not have a diagnosed
seizure disorder. There is no indication in her records that she suffered
from a seizure disorder, epilepsy or any other condition commonly
associated with seizure and seizure death. Ms. Mixon did not have
clinical signs of meningitis and the autopsy did not show evidence of
meningitis. Likewise the autopsy ruled out that Ms. Mixon had a brain
tumor, aneurysm or other intracranial pathology which would have
been a potential cause of seizure.

e. Thus as a result of the differential diagnosis methodology I concluded
that the most likely cause of Ms. Mixon's death was benzodiazepine
withdrawal seizure. The only other cause of death I am not able to

exclude on the record is opiate withdrawal, as I note in my report. I
could not exclude opiate withdrawal as a cause of death because opiate
withdrawal may cause a_ seizure brought on by electrolyte
derangements secondary to dehydration.

If Ms. Mixon had been seen by a medical professional at any point
before she began seizing on Friday morning, January 30 2015, it is my
opinion to a reasonable degree of medical certainty that she would not
have died.

Any reasonable medical professional who encountered Ms. Mixon at
any point after she began to exhibit symptoms on Wednesday evening
would easily have determined that Ms. Mixon was suffering from drug
withdrawal. Ms. Mixon was displaying classic signs of opiate
withdrawal including vomiting, diarrhea, and lack of appetite in
addition to classic signs of benzodiazepine withdrawal including
headache, fatigue, loss of appetite, flushing or feeling of burning in the
face, hands or feet and anxiety (such as a description that one's "heart
was about to bust"). These are all well-known withdrawal symptoms.
Drug dependence and withdrawal is very common among incarcerated
persons. A reasonable medical provider would identify development of

these symptoms within a few days of intake to a detention facility as
being due to drug withdrawal until proven otherwise. A reasonable
provider would then inquire about Ms. Mixon's prior prescriptions and
drug usage. A reasonable provider would have determined that she was
on multiple drugs which cause physical dependence and which are
dangerous if stopped abruptly.

A reasonable medical professional who encountered Ms. Mixon at any
point after she began to exhibit symptoms on Wednesday evening
would have, at a minimum, treated Ms. Mixon’s withdrawal symptoms.
He/she would have given symptomatic treatment for Ms. Mixon's
vomiting and diarrhea, would have ensured she was taking in adequate
fluids, and would have begun a benzodiazepine taper. It is my opinion
to a reasonable degree of medical certainty that had this occurred Ms.
Mixon would not have died.

Even if a medical professional who encountered Ms. Mixon was not
aware of her specific prescription medications, any reasonable medical
professional would still treat Ms. Mixon’s symptoms. Given the
number and severity of her withdrawal symptoms, symptomatic
treatment of the vomiting, diarrhea and anxiousness that Ms. Mixon

was experiencing would have more likely than not included
benzodiazepines in addition to medications for vomiting and diarrhea.
These medications would have been adequate to prevent the seizure
that ultimately caused Ms. Mixon's death. It is my opinion to a
reasonable degree of medical certainty that Ms. Mixon would not have
died if this had occurred.

9. I declare under penalty of perjury under the laws of the United States

of America that the foregoing is true and correct.

References:

1. Wesson, D.R., & Ling, W. (2003). The Clinical Opiate Withdrawal Scale
(COWS). J Psychoactive Drugs, 35(2), 253-9. As retrieved from
https://www.drugabuse.gov/sites/default/files/files/ClinicalOpiateWithdrawal
Scale.pdf

2. Benzodiazepine Withdrawal Scale (CIWA-B) [PDF file]. Retrieved from
https://www.sahealth.sa.gov.au/wps/wem/connect/publictcontent/sathealthti

nternet/resources/benzodiazepine+withdrawal+scale+ciwat+b+client+sheet
1/24/2019

 

 

Xx Pires 0 Fowkhen, MO

Thomas D. Fowlkes, M.D.

 

atettes

 

 
  
 

: ctae MiSat,
Sworn to and subscribed before me Se oey BSS,
this 24 day Januar 2019... PA ch ie,
: i@! * 104117493 Yt

ASHLEY FRYE

* Commission Expiress, .

 

f= “Wer, Sept. 22, 2020 A."
sy : ee : “ .
Notary Public i ee Sf
¥ VEFTE co.
